Name: 2000/671/EC: Commission Decision of 31 October 2000 on certain protective measures against bluetongue in Corsica, France (notified under document number C(2000) 3272) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  means of agricultural production;  agricultural activity;  international trade
 Date Published: 2000-11-01

 Avis juridique important|32000D06712000/671/EC: Commission Decision of 31 October 2000 on certain protective measures against bluetongue in Corsica, France (notified under document number C(2000) 3272) (Text with EEA relevance) Official Journal L 279 , 01/11/2000 P. 0062 - 0062Commission Decisionof 31 October 2000on certain protective measures against bluetongue in Corsica, France(notified under document number C(2000) 3272)(Text with EEA relevance)(2000/671/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 92/118/EEC(2), and in particular Article 10(3) thereof,Whereas:(1) On 27 October 2000 France notified the Commission of cases of bluetongue in Corsica.(2) To prevent the disease from spreading, the French authorities have banned the movement from the territory of the region of Corsica of animals of species susceptible to bluetongue and their sperm, ova and embryos.(3) Bluetongue appears on List A of the International Office of Epizootics (IOE). Its spread would be a grave risk to the Community and could have an international impact on trade.(4) For the sake of clarity and transparency, Community measures should be adopted to prevent the spread of the disease, particularly with regard to movements from the territory of the region of Corsica of animals of species susceptible to bluetongue and their sperm, ova and embryos. Such measures will take account of the measures already adopted by the French authorities.(5) Pending a meeting of the Standing Veterinary Committee and in collaboration with the Member State concerned, the Commission should take provisional protective measures with regard to movements of live animals of susceptible species from the territory of the region of Corsica,HAS ADOPTED THIS DECISION:Article 1France hereby bans the movement from the territory of the region of Corsica of live animals of species susceptible to bluetongue and their sperm, ova and embryos.Article 2Member States shall amend the measures they apply to trade so that they conform to this Decision and shall immediately inform the Commission thereof.Article 3This Decision will be reviewed in the light of developments and of investigations and studies carried out by the French authorities and will be re-examined during the meeting of the Standing Veterinary Committee planned for 7 November 2000.Article 4This Decision is addressed to the Member States.Done at Brussels, 31 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.